DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020, 6/13/2019, 7/3/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Albert (US 2011/0301439 A1).
Referring to Claim 1, Albert teaches a method for communicating data with a tone-emitting device (method of communicating using device 10 of figure 4) comprising:
receiving, by a tone-determining computing device of the tone-emitting device, data related to a characteristic of an object (figure 4 and paragraph [0042]: sensor 12 produces electrical signals representing sensed physiological signals of a person for acoustic transmission);
encoding, by the tone-determining computing device, an inaudible tone that represents at least a portion of the data ([0042]: the data is converted into a frequency modulated signal for the acoustic transmitter for transmission within the frequency range 18kHz-24kHz, which is unaudible to the human ear); and
sending instructions by the tone-determining computing device, to a tone-emitting speaker of the tone-emitting device for outputting the inaudible tone (figure 4: the signal is transmitted by speaker 15).

Referring to Claim 2, Albert teaches encoding the inaudible tone further comprises: selecting sounds corresponding to at least one pair of non-naturally occurring frequencies in a range between about 15kHz and 25 about kHz ([0042]: The data is converted into a frequency 
assigning the sounds corresponding to the at least one pair of frequencies a unique character (user) ([0042]);
arranging the sounds to form the inaudible tone comprising a sequence of the unique characters ([0042]; Claim (s) 1-2);
packaging the at least a portion of the data with the inaudible tone ([0047]).

Referring to Claim 3, Albert teaches the object includes at least one of the following:
a product, a person, or a mobile device ([0062]).

Claim 4 is essentially the same as Claim 1 and refers to the tone-emitting device and further comprising a non-transitory computer-readable medium that stores logic that ([0014]-[0015]), when executed by the tone-determining computing device, causes the tone-determining computing device to perform at least the method for communicating data with a tone-emitting device of Claim 1.  Therefore, Claim 4 is rejected  is rejected for the same reasons as applied to Claim 1 above.

Claim 5 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Referring to Claim 6, Albert teaches the tone-emitting device is a portable device configured to be moved from a first location to a second location ([0060]).

Claim 7 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Referring to Claim 8, Albert teaches the inaudible tone is received by a remote computing device, wherein the remote computing device decodes the inaudible tone and associated metadata to determine the characteristic of the object ([0067]).

Referring to Claim 9, Albert teaches an accelerometer communicatively coupled with the tone-determining computing device, wherein the tone-emitting speaker outputs the inaudible tone in response to the accelerometer detecting presence of the remote computing device within a predetermined range of the tone-emitting device ([0068]).

Claim 10 is essentially the same as Claim 1 and refers to the system for communicating an inaudible tone and further comprising a non-transitory computer-readable medium that stores logic that, when executed by the tone-determining computing device, causes the tone-determining computing device to perform at least method for communicating data with a tone-emitting device of Claim 1.  Therefore, Claim 10 is rejected  is rejected for the same reasons as applied to Claim 1 above.

Claim 11 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 12 is essentially the same as Claim 2; and is therefore rejected for the same reasons 

Referring to Claim 13, Albert teaches a remote computing device (16)  for receiving the data from the tone-emitting device, the remote ([0047]) computing device comprising:
a receiver (microphone 25) for receiving the inaudible tone ([0047]);
an output device (transmitter 24) for outputting data to a user ([0047]);
a memory component (56)  that stores logic that, when executed by the remote computing device, causes the remote computing device to:
receive the inaudible tone from the receiver ([0055]; [0062]);
decode the data and associated metadata encoded in the inaudible tone ([0067]);
provide an output related to the data through the output device ([0063]).

Referring to Claim 14, Albert teaches the remote computing device includes at least one of the following: a cellular communication device ([0065]) , a user computing device, or a stationary device operated by a third party for reporting the data to the remote computing device.

Referring to Claim 15, Albert teaches an accelerometer communicatively coupled with the tone-determining computing device, wherein the tone-emitting speaker outputs the inaudible tone in response to the accelerometer detecting presence of the remote computing device within a certain range of distance of the tone-emitting device ([0068]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Albert  as applied to Claim 10 above, and further in view of Stern (US 2012/0092134 A1). 
Referring to Claim 16, Albert doesn’t explicitly teach the tone-emitting device is 
Stern teaches the tone-emitting device is configured as a label coupled to an inventory item ([0089], via inventory module 310); 
the object includes the inventory item ([0089]; database having a record of the store-items present in the store);
the data includes identity, location and price of the inventory item ([0088], the RFID reader manager 308 also specifies information that is required from the RFID item tags 102. The information can include data related to location of the store-items, type of the store items, price details of the store-items, and the like; [0089], location and price of the inventory item (the RFID reader manager 308 prepares a report including the result of inventory poll, details of the store-items, location of store-items, and the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Albert with the invention of Stern for the purpose of providing an inventory poll that obtains a continuous information related to location of the store-items, type of the store items, price details of the store-items, and the like.  

Claim(s) 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albert  as applied to Claim 10 above, and further in view of Webster (US 2016/0104190 A1).
Referring to Claim 17, albert teaches the tone-emitting device is configured as a mobile device ([0047]; computing device 16 such as smart phone 30); 
the object includes a user ([0043])
However, Albert doesn’t explicitly teach the data includes identity and location of the user 
Webster taches the tone-emitting device is configured as a mobile device (102b);
the object includes a user ([0038]);
the data includes identity and location of the user when the user enters a predetermined location ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Albert with the invention of Webster for the purpose of providing specific type of data or notification to the user that is conducive to the user based on the location that the user is in.

Referring to Claim 18, Albert teaches the mobile device is a bracelet worn by the user (ECG bracelet of Fig. 9 that can be worn by the user);
the user is a medical patient ([0012]-[0013]);
the data includes medical details of the medical patient ([0014]; Clm. 14).

Referring to Claim 20, Albert doesn’t explicitly teach the tone-emitting device resides in a retail establishment; the object includes a product offered by the retail establishment; the data includes a characteristic of the product; in response to a user entering the retail establishment, the tone-emitting device outputs the inaudible tone which is received by a cellular communication device of the user and is utilized to inform the user about the characteristic of the product.
Webster teaches the tone-emitting device resides in a retail establishment ([0038]; grocery store);
the object includes a product offered by the retail establishment ([0038], the first data may be a coupon for purchasing a product);
the data includes a characteristic of the product ([0041]);
in response to a user entering the retail establishment, the tone-emitting device outputs the inaudible tone which is received by a cellular communication device of the user and is utilized to inform the user about the characteristic of the product ([0041]).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Albert and  Webster as applied to Claim 17 above, and further in view of Kamath (US 2014/0185862 A1).
Referring to Claim 19, Albert doesn’t explicitly teach  the mobile device is a payment card; the data includes payment data and authentication data of the user; in response to the payment card being processed for a transaction by a payment processing device, the payment card outputs the inaudible tone which is received by a cellular communication device of the user and is utilized to authenticate the transaction with the payment processing device.
Kamath teaches the mobile device is a payment card ([0036]);
the data includes payment data and authentication data of the user ([0036]);
in response to the payment card being processed for a transaction by a payment processing device, the payment card outputs the inaudible tone which is received by a cellular communication device of the user and is utilized to authenticate the transaction with the payment processing device ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Albert with the invention of Kamath for the purpose of providing secure payment transaction between the point of sale terminal and the user’s mobile device that adds another layer of verification that the correct payment service and 

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR 

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645